EXHIBIT C
                                          NEW HOPE FUND, LLC
                                          ORLANDO MARTINEZ
                                          OVERTIME DAMAGES
                        HOURS       AVERAGE
             HOURS                             ACTUAL   STATUTORY     OT                                   TOTAL
                       PAID PER UNPAID OT                                     OT DAMAGES   LIQUIDATED
  YEAR      WORKED                             HOURLY   TIME-AND-A- DAMAGES                             DAMAGES WITH
                        WEEK       HOURS PER                                   PER YEAR     DAMAGES
           PER WEEK                             RATE     HALF-RATE PER WEEK                                 x.09
                      Regular Rate   WEEK

  2016
              65         40          15        $10.50     $15.75   $236.25    $12,285.00   $24,570.00     $26,781.30
 52 wks
  2017
              65         40          15        $11.00     $16.50   $247.50      $990.00     $1,980.00     $2,158.20
  4 wks

SUBTOTAL                                                                                                  $28,939.50




NYWPTA                                                                                                    $10,000.00




 TOTAL                                                                                                    $38,939.50
